In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Mamaroneck, dated May 4, 2005, which, after a hearing, denied the petitioners’ application, inter alia, to rescind an “Order to Remedy Violation” issued December 1, 2004, and to review an interpretation of the Village of Mamaroneck Zoning Code by the Village of Mamaroneck Code Enforcement Officer, the petitioners appeal (1) from an order and judgment (one paper) of the Supreme Court, Westchester County (LaCava, J.), dated September 20, 2005, which, among other things, granted the motion of the respondents Zoning Board of Appeals of the Village of Mamaroneck, Richard Carroll, and Steven Fews to dismiss the petition, and dismissed the proceeding and (2), as limited by their reply brief, from so much of an order of the same court entered December 13, 2005, as denied that branch of their motion which was for leave to renew.
Ordered that the order and judgment dated September 20, 2005 is affirmed; and it is further,
Ordered that the order entered December 13, 2005 is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondents.
To the extent that the respondents’ determinations interpreting Village of Mamaroneck Code § 342-12 (B) and § 342-3 are ripe for judicial review pursuant to CPLR article 78, we find *650that their interpretation was not unreasonable or irrational (see Matter of Arceri v Town of Islip Zoning Bd. of Appeals, 16 AD3d 411, 412 [2005]) nor arbitrary and capricious (see Knight v Amelkin, 68 NY2d 975, 977 [1986]).
The appellants’ remaining contentions are either not cognizable in this proceeding or without merit. Miller, J.E, Spolzino, Ritter and Dillon, JJ., concur.